 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11   TAM H. NGUYEN,                 )   Case No. SACV 17-1863-FMO (JPR)
                                    )
12                    Petitioner,   )   ORDER ACCEPTING FINDINGS AND
                                    )   RECOMMENDATIONS OF U.S.
13               v.                 )   MAGISTRATE JUDGE
                                    )
14   THERESA CISNEROS, Acting       )
     Warden,                        )
15                                  )
                      Respondent.   )
16                                  )

17        The Court has reviewed the Petition, records on file, and
18   Report and Recommendation of U.S. Magistrate Judge, which
19   recommends that judgment be entered dismissing the Petition
20   without prejudice.    See 28 U.S.C. § 636(b)(1).    On June 16, 2021,
21   Petitioner filed Objections to the R. & R., in which he concedes
22   the correctness of much of the Magistrate Judge’s analysis.1
23
24        1
            Petitioner also filed a notice of supplemental lodgment,
     asking the Court to “electronically” lodge a recent habeas petition
25   he apparently filed in the superior court and the order denying it.
26   (Notice at 1.)       He says his original copies of them are
     “indisposed.” (Id.) But this Court does not have the ability to
27   lodge documents it does not possess.     Because the existence of
     these documents does not change the Court’s analysis, it assumes
28   they exist and say what Petitioner says they do.

                                         1
 1   Respondent has not responded to the Objections.

 2        As the Magistrate Judge correctly concluded and Petitioner

 3   does not contest, all of his claims — those raised in the

 4   original Petition as well as those he reframed in his amended

 5   reply to the Answer — are unexhausted.   (See Objs. at 4 (citing

 6   R. & R. at 10-12).)2   And he has not shown good cause for failing

 7   to have exhausted them in the four years this action has been

 8   pending.   As the Magistrate Judge pointed out, she twice told him

 9   that he did not have to wait for this Court to rule on his stay

10   motion to go back to state court and raise the claims there.

11   (See R. & R. at 14-15.)   He has no answer for this other than to

12   say that “the only reason he held back and did not attempt to

13   exhaust before the Court granted the ‘stay’ was because he was

14   following the rules as he interpreted them.”   (Objs. at 5.)   In

15   light of the Magistrate Judge’s clear instructions to the

16   contrary — which Petitioner in fact did appear to understand

17   because after she so instructed the first time he immediately

18   went back to state court to exhaust his original claims (see R. &

19   R. at 14) — this bare allegation doesn’t demonstrate good cause.

20   And although he’s apparently now trying to exhaust his claims

21   (see Objs. at 2-3), he’s years too late.

22        Having reviewed de novo those portions of the R. & R. to

23   which Petitioner objects, the Court agrees with and accepts the

24   findings and recommendations of the Magistrate Judge.   IT

25   THEREFORE IS ORDERED that judgment be entered dismissing the

26   Petition without prejudice.   The Court takes no position on

27
          2
           The Court uses Petitioner’s pagination even though he begins
28   his Objections with page 2.

                                      2
 1   whether any subsequently filed federal habeas petition would be
 2   timely or otherwise procedurally proper.
 3
 4   DATED: July 14, 2021                     /s/
                                   FERNANDO M. OLGUIN
 5                                 U.S. DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     3
